DETAILED ACTION
“Pulverizer System and Millside Configuration for a Pulverizer System”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-12 in the reply filed on 10/12/2021 is acknowledged.  The traversal is on the ground(s) that Groups I, II, and III share the same features when the dependent claims are taken into consideration, and there will be no serious examination burden if all three groups are examined together.  These arguments have been found persuasive. Accordingly, the restriction requirement mailed on 08/31/2021 is withdrawn and claims 1-21 have been examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spherical disk” of claim 2 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claims 14 and 20 are objected to because of the following informalities:  
Grammar/Syntax -
In claim 14, line 2: “wherein inlet duct” Examiner suggests “wherein the inlet duct”
Claim Structure -
Claim 20 is in the form of two separate sentences, as a period is located at the end of line 9. Applicant is reminded that each claim should be in the form of a single sentence (see MPEP 608.01(m)) and suggests that Applicant amend line 9 to state “radius of curvature;” rather than “radius of curvature.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-12, 17, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially constant” in claims 1, 17, and 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what structures fall within the scope of the limitation “wherein the surface of the floor has a substantially constant radius of curvature;” does a torispherical dome surface meet this limitation? In light of the specification, the limitation “substantially constant” will be interpreted as “constant.”
Regarding claim 2, the recitation “the surface is configured as a spherical disk” renders the metes and bounds of the claim indefinite. The term “spherical disk” is not a common term in the art; Examiner notes that a toroid is “a surface of revolution obtained by rotating a closed plane curve about an axis parallel to the plane which does not intersect the curve,” and this seems to be the term of the art which most closely resembles a surface that would be created by rotating a sphere about an axis to create a spherical or hemispherical, not torispherical, shaped surface 148, and is devoid of any knuckle or transition portion of different radius that connects the floor 144 to the inner surface/sidewall 146 of the enclosure. The spherical surface 148 of floor 144 may be substantially concave with respect to internal cavity 104 of cylindrical body 102” (see paragraph [00038]) and figure 5 shows the surface (148) to be a concave surface that appears to be hemispherical, the term “spherical disk” will be interpreted, for examination purposes, as a “hemispherical surface.”
The term “substantially surrounding” in claim 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the term “substantially surrounding” are unascertainable, and it is unclear what structures fall within the scope of the limitation “an inlet duct substantially surrounding the gas inlet opening.”
Claims 3-12 and 21 are rejected for depending upon rejected claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson et al (US 2018/0036739 A1; hereafter Colson).
Regarding Claim 1
Colson discloses an enclosure (100) for a pulverizer system (fig. 6; ¶0023), comprising: 
a generally cylindrical body (102) forming an internal cavity (104) having a central axis (as shown); 
a cover (112) positioned above the cylindrical body (102; ¶0025, ln. 1-7); and 
a floor (144) positioned within the internal cavity (104) of the cylindrical body (102), opposite the cover (112), the floor (144) having a surface (148) extending from a point nearest the central axis (at seal (152)) to an inner sidewall (146) of the cylindrical body (102; ¶0037); 
wherein the surface (148) of the floor (144) has a substantially constant radius of curvature (¶0038; Examiner notes that the surface (148) may be hemispherical, torispherical, or ellipsoidal and is concave relate to the internal cavity (104)).
Regarding Claim 2
Colson discloses the enclosure of claim 1.
Colson further teaches wherein: the surface (148) is configured as a spherical disk (¶0038; this limitation is met at least when the surface is formed as a hemispherical surface).
Regarding Claim 3
Colson discloses the enclosure of claim 1.
Colson further teaches wherein: the surface (148) is devoid of a knuckle having this limitation is met at least when the surface is formed as a hemispherical surface).
Regarding Claim 4
Colson discloses the enclosure of claim 1.
Colson further teaches wherein: the floor (144) further includes an aperture (150) formed through the floor (144), the aperture (150) configured to receive a rotatable table of a pulverizer system (158, as in fig. 5; ¶0039, ln. 1-6).
Regarding Claim 5
Colson discloses the enclosure of claim 4.
Colson further teaches that the system further comprises: a bottom seal  (152) coupled to and lining the aperture (150) of the floor (144; ¶0039, ln. 7-10); 
wherein the surface (148) having the constant radius of curvature extends from the bottom seal (152; ¶0039, ln. 7-10) to the inner sidewall (146; ¶0037, ln. 1-2).
Regarding Claim 8
Colson discloses the enclosure of claim 1.
Colson further teaches that the system further comprises: 
a gas inlet opening (126, fig. 5) formed through the cylindrical body, the gas inlet opening (126) positioned above the floor (144); and 
a gas inlet duct (128) substantially surrounding the gas inlet opening (126) the inlet duct has a curved end (as in fig. 5, the end of the duct is curved to correspond to the cylindrical sidewall of the enclosure; ¶0029).
Regarding Claim 20
Colson discloses a pulverizer system (158, fig. 6; ¶0023) comprising:

a generally cylindrical body (102) forming an internal cavity (104) having a central axis (as shown); 
a cover (112) positioned above the cylindrical body (102; ¶0025, ln. 1-7); and 
a floor (144) positioned within the internal cavity (104) of the cylindrical body (102), opposite the cover (112), the floor (144) having a surface (148) extending from a point nearest the central axis (at seal (152)) to an inner sidewall of the cylindrical body (146; ¶0037), the floor (144) having a substantially constant radius of curvature (¶0038; Examiner notes that the surface (148) may be hemispherical, torispherical, or ellipsoidal and is concave relate to the internal cavity (104));
a gas inlet opening (126, fig. 5) formed through the cylindrical body, the gas inlet opening (126) positioned above the floor (144); and 
an inlet duct (128) substantially surrounding the gas inlet opening (126), the inlet duct (128) being oblong in cross-section (¶0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 2018/0036739 A1) in view of Brooks (NPL Titled “Advantages of flat-oval and round duct over rectangular ductwork”).
Regarding Claim 9
Colson discloses the enclosure of claim 8.
Colson further teaches that the inlet duct has a curved end (as in fig. 5, the end of the duct is curved to correspond to the cylindrical sidewall of the enclosure; ¶0029).
Colson does not teach wherein the inlet duct is devoid of sharp corners.
Brooks teaches that air ducts that have an oval cross-section or round cross-section have many advantages over those with rectangular cross-sections (Pg. 1, ln. 5-6). Brooks specifies that the sharp corners of rectangular ducts require more sealant than ducts without sharp corners, and even if properly sealed a rectangular duct may leak more than a round or oval duct that is sealed similarly (Pg. 6: “Fabrication” ¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the gas inlet and corresponding inlet duct of Colson such that both are devoid of sharp corners. One of ordinary skill in the art would have been motivated to make this change in order to increase the efficiency of the ducts and prevent air leakage/pressure loss, as taught by Brooks. 
Regarding Claim 10
Colson discloses the enclosure of claim 8.
Colson does not teach that the gas inlet duct is obround in cross-section.
Brooks teaches that replacing a rectangular duct with an oval duct has many advantages: less leakage occurs in a well-sealed oval (obround) duct as compared to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the gas inlet and corresponding inlet duct of Colson such that both are obround in cross-section rather than rectangular. One of ordinary skill in the art would have been motivated to make this change to improve the efficiency of the duct, as taught by Brooks. 
Regarding Claim 11
Colson discloses the enclosure of claim 8.
Colson does not teach that the gas inlet duct is circular in cross-section.
Brooks teaches that replacing a rectangular duct with an oval duct has many advantages: less leakage occurs in a well-sealed oval (obround) duct as compared to a similarly sealed rectangular duct (Pg. 6: “Fabrication” ¶2) and rectangular ducts require more reinforcement than round or obround ducts (Pg. 7, ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the gas inlet and corresponding inlet duct of Colson such that both are circular in cross-section rather than rectangular. One of ordinary skill in the art would have been motivated to make this change to improve the efficiency of the duct, as taught by Brooks. 
Regarding Claim 12
Colson in view of Brooks discloses the enclosure of claim 9.
Colson and Brooks do not specify that the system comprises only a single layer of reinforcement around a border of the gas inlet duct.
However, Brooks teaches that less sealant and reinforcement is require when an oblong or circular duct is used rather than a rectangular duct (Pg. 6, “Fabrication” ¶2 - Pg. 7, ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the enclosure of Colson in view of Brooks wherein there is only a single layer of reinforcement around a border of the gas inlet duct. One of ordinary skill in the art would have been motivated to construct the combination in this manner because reducing the amount of reinforcement around a duct results in a reduction in production/material cost. Optimization of the amount of reinforcement of a duct within a system would be carried out by one of ordinary skill in the art through the course of routine engineering experimentation and practice. 
Regarding Claim 13
Colson discloses an enclosure (100) for a pulverizer system (fig. 6; ¶0023), comprising: 
a generally cylindrical body (102) forming an internal cavity (104) having a central axis (as shown); 
a cover (112) positioned above the cylindrical body (102; ¶0025, ln. 1-7); and 
a floor (144) positioned within the internal cavity (104) of the cylindrical body (102), opposite the cover (112), 
a gas inlet opening (126, fig. 5) formed through the cylindrical body, the gas inlet opening (126) positioned above the floor (144); and 
an inlet duct (128) substantially surrounding the gas inlet opening (126) the inlet duct has a curved end (as in fig. 5, the end of the duct is curved to correspond to the cylindrical sidewall of the enclosure; ¶0029).
Colson does not teach wherein the inlet duct is devoid of sharp corners.
Brooks teaches that air ducts that have an oval cross-section or round cross-section have many advantages over those with rectangular cross-sections (Pg. 1, ln. 5-6). Brooks specifies that the sharp corners of rectangular ducts require more sealant than ducts without sharp corners, and even if properly sealed a rectangular duct may leak more than a round or oval duct that is sealed similarly (Pg. 6: “Fabrication” ¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the gas inlet and corresponding inlet duct of Colson such that both are devoid of sharp corners. One of ordinary skill in the art would have been motivated to make this change in order to increase the efficiency of the ducts and prevent air leakage/pressure loss, as taught by Brooks. 
Regarding Clam 14
Colson in view of Brooks teaches the enclosure of claim 13.
Colson does not teach wherein [the] inlet duct is obround in cross-section.
Brooks teaches that replacing a rectangular duct with an oval duct has many advantages: less leakage occurs in a well-sealed oval (obround) duct as compared to a similarly sealed rectangular duct (Pg. 6: “Fabrication” ¶2) and rectangular ducts require more reinforcement than round or obround ducts (Pg. 7, ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the gas inlet and corresponding inlet duct of Colson such that both are obround in cross-section rather than rectangular. One of ordinary skill in the art would have been motivated to make this change to 
Regarding Clam 15
Colson in view of Brooks teaches the enclosure of claim 13.
Colson does not teach that the inlet duct is circular in cross-section.
Brooks teaches that replacing a rectangular duct with an oval duct has many advantages: less leakage occurs in a well-sealed oval (obround) duct as compared to a similarly sealed rectangular duct (Pg. 6: “Fabrication” ¶2) and rectangular ducts require more reinforcement than round or obround ducts (Pg. 7, ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the gas inlet and corresponding inlet duct of Colson such that both are circular in cross-section rather than rectangular. One of ordinary skill in the art would have been motivated to make this change to improve the efficiency of the duct, as taught by Brooks. 
Regarding Clam 16
Colson in view of Brooks teaches the enclosure of claim 13.
Colson and Brooks do not specify that the system comprises only a single layer of reinforcement around a border of the gas inlet duct.
However, Brooks teaches that less sealant and reinforcement is require when an oblong or circular duct is used rather than a rectangular duct (Pg. 6, “Fabrication” ¶2 - Pg. 7, ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the enclosure of Colson in view of Brooks wherein there is only a single layer of reinforcement around a border of the 
Regarding Clam 17
Colson in view of Brooks teaches the enclosure of claim 13.
Colson further teaches that the floor (144) has a surface (148) extending from a point nearest the central axis (at seal (152)) to an inner sidewall of the cylindrical body (146; ¶0037); wherein the surface (148) of the floor (144) has a substantially constant radius of curvature (¶0038; Examiner notes that the surface (148) may be hemispherical, torispherical, or ellipsoidal and is concave relate to the internal cavity (104));
Regarding Clam 18
Colson in view of Brooks teaches the enclosure of claim 17.
Colson further teaches wherein: the floor (144) includes an aperture (150) formed through the floor (144), the aperture (150) configured to receive a rotatable table of a pulverizer system (158, as in fig. 5; ¶0039, ln. 1-6);
wherein the enclosure further includes a bottom seal  (152) coupled to and lining the aperture (150) of the floor (144; ¶0039, ln. 7-10); and
wherein the surface (148) having the constant radius of curvature extends from the bottom seal (152; ¶0039, ln. 7-10) to the inner sidewall (146; ¶0037, ln. 1-2).

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 2018/0036739 A1) in view of Zichis (US 2,552,360 A).
Regarding Claim 6
Colson discloses the enclosure of claim 5.
Colson does not specify that the system further comprises: a first fillet at an intersection of the floor and the inner sidewall of the cylindrical body, the first fillet being located generally above the floor.
Colson shows an upper edge (annotated fig. 4A) at the intersection of the floor (144) and the inner sidewall (146), the upper edge appears is located above the floor (144) and appears to be a fillet. 
Zichis teaches that rounded corners should be present within a pulverizing chamber at the junction of end plates and a cylindrical sidewall; these rounded corners provide a smooth internal surface of the pulverizer enclosure, prevent the accumulation of particles at the junction between housing parts, and facilitate emptying/cleaning of the enclosure (col. 5, ln. 68 - col. 6, ln. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the enclosure of Colson wherein the upper edge of the floor is formed as a fillet. One of ordinary skill in the art would have been motivated to construct the upper edge in this manner in order to provide a smooth internal surface of the pulverizer enclosure, as taught by Zichis. 
Regarding Claim 21
Colson discloses the pulverizer system of claim 20.
Colson does not specify wherein the enclosure includes at least one of a first 
Colson shows an upper edge (annotated fig. 4A) at the intersection of the floor (144) and the inner sidewall (146), the upper edge appears is located above the floor (144) and appears to be a first fillet. 
Zichis teaches that rounded corners should be present within a pulverizing chamber at the junction of end plates and a cylindrical sidewall; these rounded corners provide a smooth internal surface of the pulverizer enclosure, prevent the accumulation of particles at the junction between housing parts, and facilitate emptying/cleaning of the enclosure (col. 5, ln. 68 - col. 6, ln. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the enclosure of Colson wherein the upper edge of the floor is formed as a fillet. One of ordinary skill in the art would have been motivated to construct the upper edge in this manner in order to provide a smooth internal surface of the pulverizer enclosure, as taught by Zichis. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 2018/0036739 A1) in view of Weman (NPL Titled “Introduction to Welding”).
Regarding Claim 7
Colson discloses the enclosure of claim 5.
Colson teaches that the floor (144) may be welded to the cylindrical body (102; Examiner notes that such a weld would be made by one of ordinary skill in the art at the “Weld Zone” of annotated fig. 4A.
Colson does not specify that the system further comprises: a second fillet at an intersection of the floor and the inner sidewall of the cylindrical body, the second fillet being located generally below the floor.
Weman teaches that fillet welds are used to join two overlapping pieces or two pieces placed perpendicularly to each other (Pg. 9, ¶4; Fig. 1.15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the enclosure of Colson wherein a fillet is formed at the intersection of the floor and inner sidewall, below the floor. One of ordinary skill in the art would have been motivated to construct the enclosure in this manner when welding the floor to the inner sidewall (as taught by Colson: ¶0037, ln. 8) through the use of a known welding process: fillet welding, as taught by Weman (Pg. 9, ¶4 and Fig. 1.15).

    PNG
    media_image1.png
    606
    863
    media_image1.png
    Greyscale

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 2018/0036739 A1) in view of Brooks (NPL Titled “Advantages of flat-oval and round duct over rectangular ductwork”) - as applied to claim 13, above - and in further view of Zichis (US 2,552,360 A).
Regarding Clam 19
Colson in view of Brooks discloses the enclosure of claim 13.
Colson does not specify wherein the enclosure includes at least one of a first fillet at an intersection of the floor and the inner sidewall of the cylindrical body, the first fillet being located generally above the floor, and/or a second fillet at the intersection of the floor and the inner sidewall of the cylindrical body, the second fillet being located generally below the floor.
Colson shows an upper edge (annotated fig. 4A) at the intersection of the floor (144) and the inner sidewall (146), the upper edge appears is located above the floor (144) and appears to be a first fillet. 
Zichis teaches that rounded corners should be present within a pulverizing chamber at the junction of end plates and a cylindrical sidewall; these rounded corners provide a smooth internal surface of the pulverizer enclosure, prevent the accumulation of particles at the junction between housing parts, and facilitate emptying/cleaning of the enclosure (col. 5, ln. 68 - col. 6, ln. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the enclosure of Colson wherein the upper edge of the floor is formed as a fillet. One of ordinary skill in the art would have been motivated to construct the upper edge in this manner in order to provide a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show pulverizer systems with similar features to those of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725